UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form10-Q R Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR * Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-51507 WATERSTONE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Federal 20-3598485 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11200 W. Plank Ct. Wauwatosa, WI53226 (414)761-1000 (Address, including Zip Code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes R No * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R No * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer * Accelerated filer R Non-accelerated filer * Smaller Reporting Company * Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes * No R The number of shares outstanding of the issuer’s common stock, $0.01 par value per share, was 31,350,097 at April 30, 2012. WATERSTONE FINANCIAL, INC. 10-Q INDEX Page No. PARTI. FINANCIAL INFORMATION Item l. Financial Statements 3 Consolidated Statements of Financial Condition as of March 31, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss)for the three months ended March 31, 2012 and 2011 (unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the three months ended March 31, 2012 and 2011 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 - 38 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 - 54 Item3. Quantitative and Qualitative Disclosures about Market Risk 54 - 55 Item4. Controls and Procedures 55 PART II. OTHER INFORMATION 56 Item1. Legal Proceedings 56 Item1A. Risk Factors 56 Item6. Exhibits 56 Signatures 56 Certification Certification Certification Certification 2 PART I — FINANCIAL INFORMATION Item1. Financial Statements WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, Assets (In Thousands, except share data) Cash $ Federal funds sold Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (at amortized cost), fair value of $2,542 at December 31, 2011 - Loans held for sale (at fair value) Loans receivable Less: Allowance for loan losses ) ) Loans receivable, net Office properties and equipment, net Federal Home Loan Bank stock (at cost) Cash surrender value of life insurance Real estate owned Prepaid expenses and other assets Total assets $ Liabilities and Shareholders’ Equity Liabilities: Demand deposits $ Money market and savings deposits Time deposits Total deposits Short-term borrowings Long-term borrowings Advance payments by borrowers for taxes Other liabilities Total liabilities Shareholders’ equity: Preferred stock (par value $.01 per share) Authorized 20,000,000 shares, no shares issued — — Common stock (par value $.01 per share) Authorized - 200,000,000 shares in 2012 and 2011 Issued - 33,974,450 shares in 2012 and in 2011 Outstanding - 31,350,097 shares in 2012 and 31,250,097 in 2011 Additional paid-in capital Retained earnings Unearned ESOP shares ) ) Accumulated other comprehensive income, net of taxes Treasury shares (2,724,353 shares), at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ See Accompanying Notes to Unaudited Consolidated Financial Statements. 3 WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, (In Thousands, except per share amounts) Interest income: Loans Mortgage-related securities Debt securities, federal funds sold and short-term investments Total interest income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on loans and deposits Increase in cash surrender value of life insurance Total other-than-temporary investment losses ) - Portion of loss recognized in other comprehensive income (before tax) - Net impairment losses recognized in earnings (4 ) - Mortgage banking income Gain on sale of available for sale securities - Other Total noninterest income Noninterest expenses: Compensation, payroll taxes, and other employee benefits Occupancy, office furniture and equipment Advertising Data processing Communications Professional fees Real estate owned FDIC insurance premiums Other Total noninterest expenses Income (loss) before income taxes ) Income taxes 30 39 Net income (loss) ) Income (loss) per share: Basic $ ) Diluted $ ) Weighted average shares outstanding: Basic Diluted See Accompanying Notes to Unaudited Consolidated Financial Statements. 4 WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three months ended March 31, (In Thousands) Net income (loss) $ ) Other comprehensive income (loss), net of tax: Net unrealized holding gain (loss) on available for sale securities arising during the period, net of tax (expense) benefit of ($100) and $51, respectively ) Reclassification adjustment for net gains on available for sale securities realized during the period, net of taxes of $96 ) — Total other comprehensive income (loss) ) Comprehensive income (loss) $ ) See Accompanying Notes to Unaudited Consolidated Financial Statements. 5 WATERSONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Accumulated Additional Unearned Other Total Common Stock Paid-In Retained ESOP Comprehensive Treasury Shareholders' Shares Amount Capital Earnings Shares Income Shares Equity (In Thousands) Balances at December 31, 2010 $ ) ) Comprehensive loss: Net loss — — — ) — — — ) Other comprehensive loss: — ) — ) Total comprehensive loss ) ESOP shares committed to be released to Plan participants — — ) — — — 54 Stock based compensation — Balances at March 31, 2011 $ ) ) Balances at December 31, 2011 $ ) ) Comprehensive income: Net income — Other comprehensive income: — Total comprehensive income ESOP shares committed to be released to Plan participants — — ) — — — 44 Stock based compensation — 40 — 40 Balances at March 31, 2012 $ ) ) See Accompanying Notes to Unaudited Consolidated Financial Statements. 6 WATERSTONE FINANCIAL, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, (In Thousands) Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan losses Depreciation Deferred income taxes — 39 Stock based compensation 40 Net amortization of premium on debt and mortgage-related securities Amortization of unearned ESOP shares 44 54 Net realized and unrealized loss related to real estate owned Gain on sale of loans held for sale ) ) Loans originated for sale ) ) Proceeds on sales of loans originated for sale Increase (decrease) in accrued interest receivable ) Increase in cash surrender value of bank owned life insurance ) ) Decrease in accrued interest on deposits and borrowings ) ) Decrease in other liabilities ) ) Decrease in accrued tax payable ) ) Gain on sale or impairment of securities ) — Other ) Net cash provided by operating activities Investing activities: Net decrease in loans receivable Purchases of: Mortgage-related securities ) — Debt securities ) ) Premises and equipment, net ) ) Proceeds from: Principal repayments on mortgage-related securities Sales of debt securities — Maturities of debt securities Calls of structured notes — Redemption of FHLB stock — Sales of real estate owned and other assets Net cash provided by investing activities Financing activities: Net decrease in deposits ) ) Net change in short-term borrowings ) ) Net change in advance payments by borrowers for taxes ) Net cash used in financing activities ) ) Increase (decrease)in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid, credited or (received) during the period for: Income tax payments 47 67 Interest payments Noncash investing activities: Loans receivable transferred to real estate owned See Accompanying Notes to Unaudited Consolidated Financial Statements. 7 WATERSTONE FINANCIAL, INC AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — Basis of Presentation The unaudited interim consolidated financial statements include the accounts of Waterstone Financial, Inc. (the “Company”) and the Company’s subsidiaries. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) for interim financial information, Rule10-01 of RegulationS-X and the instructions to Form 10-Q. The financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position, results of operations, changes in shareholders’ equity, and cash flows of the Company for the periods presented. The accompanying unaudited consolidated financial statements and related notes should be read in conjunction with the Company’s December 31, 2011 Annual Report on Form 10-K. Operating results for the three months ended March 31, 2012, are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. The preparation of the unaudited consolidated financial statements requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period.Significant items subject to such estimates and assumptions include the allowance for loan losses, deferred income taxes, certain investment securities and real estate owned.Actual results could differ from those estimates. 8 Note 2— Securities Available for Sale The amortized cost and fair values of the Company’s investment in securities available for sale follow: March 31, 2012 Gross Gross Amortized unrealized unrealized cost gains losses Fair value (In Thousands) Mortgage-backed securities $ ) Collateralized mortgage obligations: Government sponsored enterprise issued (5 ) Private-label issued — ) Mortgage-related securities ) Government sponsored enterprise bonds 83 ) Municipal securities ) Other debt securities — Debt securities ) Certificates of Deposit 25 (3 ) $ ) December 31, 2011 Gross Gross Amortized unrealized unrealized cost gains losses Fair value (In Thousands) Mortgage-backed securities $ (1 ) Collateralized mortgage obligations: Government sponsored enterprise issued ) Private-label issued 16 ) Mortgage-related securities ) Government sponsored enterprise bonds ) Municipal securities ) Other debt securities — Debt securities ) Certificates of Deposit 2 (2 ) $ ) 9 The majority of the Company’s mortgage-backed securities and collateralized mortgage obligations issued by government sponsored enterprises are guaranteed by either Fannie Mae or Freddie Mac.At March 31, 2012, $36.0 million of the Company’s government sponsored enterprise bonds and $67.4 million of mortgage-related securities were pledged as collateral to secure repurchase agreement obligations of the Company.An additional $1.1 million in municipal securities were pledged as collateral related to mortgage banking activities. The amortized cost and fair values of investment securities by contractual maturity at March 31, 2012, are shown below. Actual maturities may differ from contractual maturities because issuers have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Fair Cost Value (In Thousands) Debt and other securities Due within one year $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-related securities $ Gross unrealized losses on securities available for sale and the fair value of the related securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position were as follows: March 31, 2012 Less than 12 months 12 months or longer Total Fair Unrealized Fair Unrealized Fair Unrealized value loss value loss value loss (In Thousands) Mortgage-backed securities $ ) — — ) Collateralized mortgage obligations: Government sponsored enterprise issued (5
